Citation Nr: 0520893	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to an effective date prior to March 8, 2002, 
for special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. P.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In an August 2002 statement the appellant indicates the 
belief that the veteran has permanent muscle damage of the 
mouth and tongue as a result of medication he was provided by 
VA.  This matter is referred to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that the veteran's heart disorder and 
hypertension are proximately due to or been chronically 
worsened by his service-connected diabetes mellitus.  In 
support of this assertion, the appellant has submitted a 
laboratory report reflecting that the veteran had elevated 
glucose in August 1999.  The July 2002 VA examination report 
indicates that the examiner believed that the veteran had 
been diagnosed with diabetes in 2002, and does not indicate 
that he was aware that the veteran had an elevated glucose 
reading in 1999.  The examination report indicates that the 
veteran's claims folder was not available for review.

Although the record reflects that the appellant was advised 
with respect to the Veterans Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. § 5100 et seq (West 2002) in a letter, 
dated in September 2003, with respect to the issues of 
secondary service connection, the record does not indicate 
that the appellant has been advised regarding the VCAA with 
respect to the claim for an earlier effective date.  Further, 
during a personal hearing held before the undersigned in June 
2004, testimony was offered, at page four, indicating that 
the appellant was claiming that there was clear and 
unmistakable error in a July 6, 1973, RO decision in that the 
decision did not grant special monthly compensation based on 
a need for aid and attendance.  Also, the record does not 
indicate that any consideration has been given to a May 1994 
statement submitted by the appellant which indicates that 
veteran's mother, prior to her death, had cooked, washed, and 
made purchases for the veteran.  The statement also indicates 
that a bank conservator paid the veteran's monthly bills but 
this was not enough, because the veteran needed constant 
care.

In light of the possibility that the veteran's service-
connected diabetes mellitus may have chronically worsened his 
heart disorder or hypertension, the Board is specifying that 
another examination be scheduled.  The veteran and appellant 
are hereby notified that it is the veteran's responsibility 
to report for the examination and to cooperate in the 
development of the case and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.644 (2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  The appellant should be provided a 
VCAA notice with respect to the issue of 
entitlement to an effective date prior to 
March 8, 2002, for special monthly 
compensation based on aid and attendance.

2.  The RO should then adjudicate the 
inextricably intertwined issue of whether 
there was clear and unmistakable error in 
the July 6, 1973, RO decision in not 
granting special monthly compensation 
based on the need for aid and attendance.  
All appropriate appellate procedures 
should then be followed with respect to 
this issue.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently manifested heart and 
hypertension disorders.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently manifested heart disorder 
or hypertension is proximately due to or 
been chronically worsened by the 
veteran's service-connected diabetes 
mellitus.  If it cannot be determined 
whether any currently manifested heart 
disorder or hypertension is proximately 
due to or been chronically worsened by 
the veteran's service-connected diabetes 
mellitus, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments, based on mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.

4.  Thereafter, the issues on appeal 
should be readjudicated with any 
appropriate consideration of the May 1994 
statement with respect to the issue of an 
effective date prior to March 8, 2002, 
for special monthly compensation based on 
aid and attendance.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

